Case 4:17-cv-02818 Document 38-37 Filed on 01/16/19 in TXSD Page 1 of 2




EXHIBIT Q-2




                                                        APPENDIX 0269
   Case 4:17-cv-02818 Document 38-37 Filed on 01/16/19 in TXSD Page 2 of 2


From:              Gilbert, Wendell
To:                Nguyen, DanPhi (CAO)
Subject:           Email from Mrs. Armstrong.
Date:              Wednesday, June 22, 2016 4:39:55 PM


Good morning,

I did have my very first face to face contact with Mr. Vu at my office on 7-20-15. He arrived at my
office around 3-330 and didn't leave until almost 5. At the beginning of the meeting, he was fine but
as soon as I brought up Mrs. Tran, he began to get hostile and raising his voice. He started telling me
how she wasn't fit to raise the children and how he brought her over from Vietnam to have a better
life. I could tell he was very upset at the possibility of Mom getting custody of the children but I told
him that ultimately it was up to the job. He then stated that he'd rather his children stay in foster
care and went on to blame Ms. Tran for breaking up their family. I had to constantly keep redirecting
the conversation since we were there to talk about services that CPS was asking him to complete.
 After a hour, I just ended the conversation and told him that I'd be in contact within the next few
days.

Hope this helps!




                                           CONFIDENTIAL                             TRAN 1368
                                                                                  APPENDIX 0270
